Citation Nr: 1002833	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
service-connected posttraumatic stress disorder (PTSD), 
evaluated as 30 percent disabling prior to June 21, 2006, and 
as 30 percent disabling thereafter.  

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from August 1968 to May 1970.  

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2005 rating action which granted service 
connection for PTSD, evaluated as 30 percent disabling, and 
which assigned an effective date for service connection of 
February 25, 2005.  The Veteran appealed the issue of 
entitlement to an increased initial evaluation, and the RO 
subsequently increased his evaluation to 50 percent, with an 
effective date of June 21, 2006.  In March 2009, the Board 
remanded the claim for additional development.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the period prior to June 21, 2006, the Veteran's PTSD 
is shown to have been manifested by symptoms that include 
panic attacks, flashbacks, irritability, social isolation, 
and hypervigilance; and occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; but not 
occupational and social impairment with reduced reliability 
and productivity.  

2.  As of June 21, 2006, the Veteran's PTSD is shown to have 
been manifested by productive of symptoms that include 
anxiety, obsessive traits, intrusive thoughts, depression, 
anxiety, isolating behavior, an exaggerated startle response, 
and hyperarousal; and occupational and social impairment, 
with deficiencies in most areas; but not total occupational 
and social impairment.  



CONCLUSIONS OF LAW

1.  Prior to June 21, 2006, the criteria for an initial 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2009).   

2.  As of June 21, 2006, the criteria for an evaluation of 70 
percent, and no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased 
initial rating for his service-connected PTSD.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2009), the Veteran's service records show that 
he served in Vietnam with the 101st  Airborne Division, and 
that his awards include the Combat Infantryman Badge.  The 
medical evidence shows that the Veteran began receiving 
treatment for psychiatric symptoms in 2005.  The Board 
further notes that service connection is currently in effect 
for residuals of shell fragment wounds to the back, anterior 
stomach wall, and right fifth finger.  

In May 2005, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling.  The RO assigned an 
effective date for service connection (and the 30 percent 
rating) of February 25, 2005.   

The Veteran appealed the issue of entitlement to an increased 
initial evaluation.  In October 2009, the RO increased the 
Veteran's rating for PTSD to 50 percent, and assigned an 
effective date for the 50 percent rating of June 21, 2006.  
Since this increase did not constitute a full grant of the 
benefits sought, the increased initial rating issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
  
Given the foregoing, the issue may be stated as: entitlement 
to an increased initial evaluation for service-connected 
PTSD, evaluated as 30 percent disabling prior to June 21, 
2006, and as 50 percent disabling thereafter.    

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: Suicidal ideations; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.   

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board notes that the Veteran has been afforded a number 
of diagnoses of psychiatric disorders other than PTSD.  In 
its analysis the Board has not attempted to dissociate any 
psychiatric symptoms from the service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

A.  Prior to June 21, 2006

The medical evidence consists of a VA examination report, and 
a letter from J.Q.P., a social worker at the Vet Center.  

The VA examination report, dated in March 2005, shows that 
between September [redacted], 2002 and February [redacted], 2005, the Veteran 
reported that he resided in a federal halfway house, and that 
he was near completion of a 12-year prison sentence.  He 
reported having a history that included alcoholism, now in 
sustained full remission, a distant history of drug use, and 
a long history of incarcerations.  He reported having 
symptoms that included panic attacks, and frequent 
flashbacks.  There is also a notation indicating irritability 
or outbursts of anger, and hypervigilance, and a notation 
that he was not taking any medications.  On examination, he 
was alert and oriented times three.  Mood was anxious.  
Affect was appropriate to mood.  Thought process was lucid.  
He denied having auditory or visual hallucinations, 
delusions, or other psychotic features, and suicidal or 
homicidal ideation, intent, or plan.  Memory for recent and 
remote events was "excellent."  Judgment was good.  Insight 
was fair.  The Axis I diagnosis was PTSD.  The Axis V 
diagnosis was a GAF score of 60.   
 
A letter from J.Q.P., a social worker at the Vet Center, 
dated in August 2005, shows that he essentially asserts that 
an increased evaluation is warranted, that the Veteran has 
symptoms that include "immense difficulty in establishing 
and maintaining social relationships," and disturbances of 
motivation and mood, isolation, depression, and grief.  

Prior to June 21, 2006, the Board finds that the criteria for 
an initial evaluation in excess of 30 percent have not been 
met.  The only GAF score of record is a score or 60, which is 
at the high end of the scale for moderate symptoms.  See QRDC 
DSM-IV.  To the extent that a September 2006 letter from 
J.Q.P. (discussed infra) shows that the social worker 
expressed disagreement with the Veteran's GAF score of 60 (in 
the March 2005 VA examination report), and asserted that the 
GAF scores of 41-42 (from Dr. L.A.M.) were more accurate, the 
Board will simply note that Dr. L.A.M.'s reports are dated in 
July and August of 2006, well after the March 2005 VA 
examination, and after the time period in issue.  In 
addition, the Veteran is not shown to have required the use 
of medication for control of his psychiatric symptoms.  The 
VA examination report further shows that there is no evidence 
of auditory or visual hallucinations, delusions, or other 
psychotic features, or suicidal or homicidal ideation, 
intent, or plan.  Memory was "excellent."  Judgment was 
good, and insight was fair.  In addition, there is 
insufficient evidence of such symptoms as flattened affect; 
irregular speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; and 
impaired abstract thinking, nor are the other PTSD symptoms 
shown to have resulted in such impairment.  Accordingly, the 
Board finds that, overall, the evidence indicates that the 
Veteran's PTSD symptomatology is shown to have been 
representative of no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, and that the criteria for an initial evaluation in 
excess of 30 percent for PTSD have not been met under DC 
9411.  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the Veteran's PTSD more closely resembles 
the criteria for not more than an initial 30 percent rating.  
The Board therefore finds that the evidence does not show 
that the Veteran's symptoms are of such severity to 
approximate, or more nearly approximate, the criteria for an 
initial evaluation in excess of 30 percent under DC 9411.  
See 38 C.F.R. § 4.7.   

B.  As of June 21, 2006

The RO has evaluated the Veteran's PTSD as 50 percent 
disabling as of June 21, 2006.  

The relevant medical evidence is summarized as follows:

Two reports from a private physician, L.A.M., M.D., dated in 
July and August of 2006, show that the Veteran reported that 
he was living in a house with his mother, and that he had two 
daughters and five grandchildren.  The reports indicate the 
following: he reported insomnia, excessive fatigue, and 
irritability; he denied "any significant anxiety attacks"; 
he was taking Citalopram hydrobromide for depression and 
anxiety; he was using public transportation, although he 
found it difficult; on examination, he was appropriately 
dressed and groomed, and he was pleasant and cooperative; 
speech had normal rate, tone, volume, and cadence; mood was 
anxious, and congruent; there was no abnormal motor activity, 
and no evidence of delusions, hallucinations, or IOR (ideas 
of reference); thought process was linear and goal-directed; 
insight and judgment were both good; sensorium were grossly 
intact; the Axis I diagnoses were PTSD, depression NOS (not 
otherwise specified), "obsessive-compulsive disorder 
(counting)," alcohol abuse, episodic, in long-term sustained 
remission; the Axis V diagnoses were GAF scores of 41 (in 
July) and 42 (in August).  

A letter from J.Q.P., dated in September 2006, notes 
"persistent, chronic symptoms of PTSD which have had and 
continue to have a profound impact on both his social and 
industrial functioning."  The letter further notes the 
following: the Veteran lived with his mother; he had 
difficulty riding public transportation due to anxiety, and 
he displayed obsessive traits such as counting and organizing 
objects and details in his day-to-day life; he has daily 
recurrent and intrusive distressing recollections and dreams 
of wartime events, pervasive feelings of depression and 
anxiety which drive him to extreme social isolation; 
avoidance of social functions and seeking employment; acting 
distant and estranged from others; sleep disturbance, 
irritability, concentration problems, exaggerated startle 
response, hyperarousal, and reflexive anger.  The social 
worker expressed disagreement with the Veteran's GAF score of 
60 (in the March 2005 VA examination report), and asserted 
that his GAF scores of 41-42 (from Dr. L.A.M.) were more 
accurate, but that an even lower GAF score was appropriate.  
The social worker stated that the Veteran had a "great 
degree of social and industrial impairment," and that he had 
an inability to tolerate a work environment.  

A letter from J.Q.P., dated in January 2008, notes the 
Veteran's service history, but did not include current 
findings.  

VA progress notes, dated between June 21, 2006 and 2009, show 
that the Veteran tended to receive three to four treatments 
for psychiatric symptoms per year.  Many of these treatments 
were provided by Dr. L.A.M. (who appears to have "co-
employment" with both private health care providers and VA).  
This evidence tends to show the following: he complained of 
symptoms that include social isolation, agitation, anxiety, 
and irritability, flashbacks and dissociative states; his GAF 
scores ranged between 40 and 45; his diagnoses tended to 
include PTSD, depression NOS, obsessive-compulsive disorder, 
and alcohol abuse.  On examination, findings tend to show 
that he was appropriately dressed and groomed, and that he 
was pleasant and cooperative; speech had normal rate, tone, 
volume, and cadence; mood was anxious; thought process was 
linear and goal-directed; there was no abnormal motor 
activity, and no evidence of delusions, hallucinations, or 
IOR (ideas of reference); insight and judgment were both 
good; sensorium were grossly intact.  There were several 
notations that his PTSD symptoms had a detrimental affect on 
all areas of his functioning to include interpersonal, 
social, employment, and recreational.  A March 2008 VA 
progress note states that the Veteran is not employable.  A 
letter from Dr. L.A.M., dated in March 2009, states that the 
Veteran's PTSD symptoms affect every aspect of his 
functioning including employment, social, and 
interpersonal," and that he is unemployable.   

A VA examination report, dated in June 2009, shows the 
following: the Veteran was using Citalopram; he reported 
severe anxiety while using public transportation; obsessive 
counting and arranging; social isolation; he was living with 
his mother; he was not currently using alcohol; there was no 
substance abuse; on examination, he was clean; psychomotor 
activity, speech, attention, and thought processes, were all 
unremarkable; attitude was apathetic and affect was 
constricted; he was oriented to time, person, and place; 
there were no delusions, hallucinations, inappropriate 
behavior, panic attacks, or suicidal or homicidal thoughts; 
he understood that he had a problem, and he understood the 
outcome of his behavior; there was obsessive counting and 
avoidance of materials touched by others; impulse control was 
good; there were no episodes of violence; he was able to 
maintain personal hygiene; he had moderate difficulty 
shopping, engaging in sports and exercise, and other 
recreational activities; memory was normal; there was 
avoidance of stimuli and recurrent and intrusive 
recollections of wartime experiences; he was not currently 
employed; he retired in 1986 due to a "psychiatric 
problem"; the Axis I diagnoses were PTSD and OCD; the Axis V 
diagnosis was a GAF score of 43; the report notes that there 
was a generally severe impairment of motivation, with a long-
term pervasive inability to maintain and sustain work 
arrangements or social relationships; the Veteran was 
unemployable.  

The Board finds that for the period from June 21, 2006, the 
criteria for an evaluation of 70 percent have been met.  The 
Veteran's symptoms are shown to be sufficiently severe to 
have resulted in occupational and social impairment, with 
deficiencies in most areas.  In this regard, while many of 
the findings pertaining to the symptoms listed in 38 C.F.R. 
§ 4.130 do not tend to show sufficiently severe 
symptomatology for a higher evaluation, the Court has held 
that those symptoms are not an exclusive or exhaustive list 
of symptomatology which may be considered for a higher rating 
claim.  Mauerhan.  This case presents a relatively unusual 
pattern of evidence which supports the conclusion that the 
Veteran has difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships, based on symptoms other than as 
listed at 38 C.F.R. § 4.130.  For example, the evidence shows 
that the Veteran's GAF scores have been significantly in 
accord, specifically, they range between 41 and 45.  These 
scores are evidence of severe symptoms.  See QRDC DSM-IV.  In 
addition, the June 2009 VA examiner remarked that he was in 
general agreement with these GAF scores.  Furthermore, the 
September 2006 letter from J.Q.P. states that the Veteran has 
a "great degree of social and industrial impairment," and 
that he had an inability to tolerate a work environment.  The 
VA progress notes contain several notations stating that the 
Veteran's PTSD symptoms had a detrimental affect on all areas 
of his functioning to include interpersonal, social, 
employment, and recreational, and a March 2008 VA progress 
note states that the Veteran is not employable.  Similarly, 
the March 2009 letter from Dr. L.A.M. states that the 
Veteran's PTSD symptoms affect every aspect of his 
functioning including employment, social, and 
interpersonal," and that he is unemployable.  Finally, the 
June 2009 VA examination report notes "a generally severe 
impairment of motivation," with "a long-term pervasive 
inability to maintain and sustain work arrangements or social 
relationships," and concluded that the Veteran was 
unemployable.  

Based on the foregoing, the Board finds that the evidence is 
at least in equipoise, and that affording the Veteran the 
benefit of all doubt, that his PTSD is shown to be productive 
of occupational and social impairment, with deficiencies in 
most areas.  Accordingly, the criteria for a 70 percent 
rating have been met.  

An evaluation in excess of 70 percent is not warranted.  The 
Board first notes that the evidence of unemployability, and 
to the extent that the GAF scores indicate the presence of 
severe symptoms, this evidence is not per se evidence of the 
criteria for a 100 percent rating.  The Board finds that when 
this evidence is read in context with the other medical 
evidence of record, this evidence is insufficient to warrant 
a rating in excess of 70 percent.  See Brambley v. Principi, 
17 Vet. App. 20, 26 (2003) (although a GAF score may be 
indicative of a certain level of occupational impairment, it 
is only one factor in determining an appellant's degree of 
disability).  In this regard, notwithstanding the Court's 
decision in Mauerhan, discussed supra, the findings in such 
areas as the Veteran's memory, judgment, insight, thought 
processes, speech, orientation, and hygiene, and the lack of 
evidence of such symptoms as suicidal or homicidal ideation, 
delusions, or hallucinations, do not warrant the conclusion 
that the criteria for a rating in excess of 70 percent have 
been met.  Furthermore, there is no evidence to show that his 
symptoms are productive of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living; disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in total occupational 
and social impairment, and the Board has determined that the 
preponderance of the evidence shows that the Veteran's PTSD 
more closely resembles the criteria for not more than a 70 
percent rating.  

C.  Conclusion

With regard to both of the time periods in issue, to the 
extent that the claim has been denied, the Board has 
determined that the evidence does not show that the Veteran's 
symptoms are of such severity to approximate, or more nearly 
approximate, the criteria for an evaluation in excess of that 
assigned under DC 9411.  See 38 C.F.R. § 4.7.   

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  Thus, the Board has 
reviewed the entirety of the disability picture, but finds 
that it is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  There is no indication of an exceptional 
disability picture such that the schedular evaluation for the 
service-connected chronic PTSD is inadequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In 
this case, there is some evidence that the Veteran's PTSD 
would hypothetically affect his ability to function at work.  
However, he has not, in fact, been shown to have been 
employed during the time periods in issue.  The evidence does 
not show any hospitalization for psychiatric symptoms, and 
the severity of his PTSD is not shown to be so severe as to 
render his schedular evaluation inadequate, and to warrant 
referral.  Thun.  The Board therefore finds that the evidence 
is insufficient to show that exceptional or unusual 
circumstances exist, or that there is marked interference 
with employment, to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).   

In deciding the Veteran's increased initial evaluation claim, 
the Board has considered the determinations in Fenderson and 
Hart, and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  The evidence of record supports 
the conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period, except as noted.  The Board therefore finds that the 
evidence is insufficient to show that the Veteran had a 
worsening of his PTSD such that an increased initial 
evaluation is warranted, except as noted.  

To the extent that the claim has been denied, the Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the appellant's 
claim, such rule is not for application. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2005, and April 2009.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006) (in March 2006).  In this regard, the March 2005 VCAA 
notice was issued in association with a claim for service 
connection for PTSD, and this claim was granted in May 2005.  
In such cases, where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled; no 
additional § 5103(a) notice is required.  Dingess, 19 Vet. 
App. at 491, 493.  

The RO has provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  .  In this regard, in April 
2009, the RO sent the Veteran a duty-to-assist letter and 
requested that he identify all relevant treatment.  However, 
there is no record of a reply that is responsive.  The 
Veteran has been afforded examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Prior to June 21, 2006, an initial evaluation in excess of 30 
percent for PTSD is denied.   

As of June 21, 2006, a 70 percent rating, and no more, for 
PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 
3.155 (2003).  

In this case, in Part I of its decision, the Board noted that 
there were several medical opinions of record that are 
competent evidence of unemployability due to psychiatric 
symptoms.  Therefore, a TDIU claim has been raised.   The 
Board notes, however, that the time period on appeal begins 
in February 2005, and that none of these opinions are dated 
prior to September 2006.  

In Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) 
(per curiam) the Court stated that when the issue of 
entitlement to a TDIU rating for a particular service-
connected disability or disabilities is raised in connection 
with a claim for an increased rating for such disability or 
disabilities, the Board has jurisdiction to consider that 
issue.  The Court indicated that if the Board determines that 
further action by the RO is necessary with respect to the 
issue, the Board should remand that issue.  

Here, the RO has not yet adjudicated a claim for TDIU, nor 
has the Veteran been afforded VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
with respect to the issue of entitlement 
to TDIU.  

2.  Develop and adjudicate the issue of 
entitlement to TDIU.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


